                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: Rupert Nathaniel Isaac Jr. aka Rupert
Nathaniel Isaac                                                                  CHAPTER 13
                             Debtor

HomeBridge Financial Services, Inc.
                            Movant
             vs.                                                              NO. 20-01067 RNO

Rupert Nathaniel Isaac Jr.
aka Rupert Nathaniel Isaac

Ingrid Deaza                                                           11 U.S.C. Sections 362 and 1301
                                     Respondents
And

Charles J. DeHart, III Esq.

                                                    ORDER

         Upon consideration of Movant’s Motion for Relief from the Automatic Stay, after Notice and

 opportunity for a hearing, it is:

 ORDERED THAT: The Motion for Relief from the Automatic Stay of all proceedings is granted and the

 Automatic Stay of all proceeding, as provided under Sections 362 and 1301 of the Bankruptcy Abuse

 Prevention and Consumer Protection Act of 2005 (The Code), 11 U.S.C. Sections 362 and 1301 are

 modified with respect to the subject premises located at 7094 Cypress Lane, Coolbaugh Township,

 PA 18466 (“Property), so as to allow Movant, its successors or assignees, to proceed with its rights and

 remedies under the terms of the subject Mortgage and pursue its in rem State Court remedies including,

 but not limited to, taking the Property to Sheriff’s Sale, in addition to potentially pursuing other loss

 mitigation alternatives including, but not limited to, a loan modification, short sale or deed-in-lieu of

 foreclosure.


        Dated: August 31, 2020                     By the Court,


                                                   Robert N. Opel, II, %ankruptcy Judge      (PAR)




Case 5:20-bk-01067-RNO                 Doc 33 Filed 08/31/20 Entered 08/31/20 13:54:37                 Desc
                                       Main Document    Page 1 of 1
